
	

114 SRES 323 IS: Supporting the designation of December 1, 2015, as “#GivingTuesday” and supporting strong incentives for all people of the United States to give generously.
U.S. Senate
2015-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 323
		IN THE SENATE OF THE UNITED STATES
		
			December 1, 2015
			Mr. Schumer (for himself, Mr. Thune, Ms. Stabenow, and Mr. Roberts) submitted the following resolution; which was referred to the Committee on Finance
		
		RESOLUTION
		Supporting the designation of December 1, 2015, as #GivingTuesday and supporting strong incentives for all people of the United States to give generously.
	
	
 Whereas the Tuesday after Thanksgiving begins the holiday giving season with a global day dedicated to charitable giving, known as #GivingTuesday;
 Whereas, December 1, 2015, is the fourth annual #GivingTuesday; Whereas since the inception of #GivingTuesday in 2012, #GivingTuesday has become a worldwide movement that celebrates the power of giving in all forms;
 Whereas in 2012, #GivingTuesday brought together more than 2,500 organizations in all 50 States and continues to gain momentum with more than 35,000 partners in the United States and around the world;
 Whereas online donations have increased 470 percent since the Tuesday after Thanksgiving in 2011; Whereas #GivingTuesday, along with other community giving days, highlights the charitable community in the United States, which comprises approximately 1,500,000 nonprofit organizations, philanthropic organizations, and religious congregations that are dedicated to improving lives and strengthening communities;
 Whereas nonprofit organizations are key partners with Federal, State, and local governments in the delivery of key programs and services, including—
 (1)child learning and nutrition; (2)emergency disaster response;
 (3)services for victims; and (4)job training and placement programs;
 Whereas communities are lifted up by the exposure of all community members to the cultural, educational, and civic opportunities provided by nonprofit organizations;
 Whereas the values of volunteerism and generosity toward the common good has led to over 60 percent of people in the United States, including 84 percent of millennials, making financial contributions to support the work of nonprofit organizations;
 Whereas virtually every person in the United States benefits from the work of the charitable community, which—
 (1)employs over 13,700,000 workers, or 10 percent of the workforce of the United States; and (2)engages an additional 63,000,000 volunteers;
 Whereas in 2014, individuals, foundations, and businesses gave over $335,000,000,000 to support charitable causes and it has been estimated that, with no deduction for charitable gifts, annual individual giving would drop by 25 to 36 percent;
 Whereas other effective charitable giving incentives in the Internal Revenue Code of 1986 relating to individual retirement account contributions, food donations, and conservation easement donations expired on January 1, 2015, the fifth time in recent years;
 Whereas the United States is a great country with a strong philanthropic tradition that should be continued and carried on; and
 Whereas all political parties can agree on charitable giving, which transcends differences of ideology and unites people across boundaries: Now, therefore, be it
		
	
 That the Senate— (1)recognizes that the United States needs a strong and vibrant charitable and philanthropic sector to enable communities to meet local needs;
 (2)supports the designation of December 1, 2015, as #GivingTuesday— (A)to encourage charitable giving;
 (B)to effect positive change; and (C)to promote causes dedicated to progress, prosperity, and a better world; and
 (3)supports strong incentives for all people of the United States to give generously to charitable organizations by—
 (A)protecting the existing charitable donation tax deduction; and (B)continuing incentives that encourage philanthropy, volunteering, and innovation.
				
